Exhibit Press release dated on January 19, 2010 Hartcourt Companies, Inc. Announces Profitable Second Quarter 2009 Ended November 30, SHANGHAI, Jan. 19 /PRNewswire-Asia-FirstCall/ The Hartcourt Companies, Inc. (OTC Bulletin Board: HRCT; Frankfurt 900009) ("Hartcourt" or "the Company"), a growing provider of vocational education and technical training services in the People's Republic of China ("PRC"), today announced that it obtained profits in financial results for the second quarter ended November 30, 2009. Second Quarter 2009 Highlights: · Total revenues were $955,847 for the six months ended November 30, 2009, increased 11% from $859,963 in the same period 2008; · Gross profit in the second quarter was $378,992 and gross margin was 76.0% $727,948 and gross margin was 76%; · For the six months ended November 30, 2009, gross profit was $727,948 ande gross margin was 76%. · Operating expenses decreased 42.8% to $170,911 for the three months ended November 30, 2009 compared with that in the same period 2008; · Net income was $55,829 for the three months ended November 30, 2009; · Hartcourt entered in an engagement letter with KingWeet AMS, which helped on investor relations services. We continued our optimism on the prospects for China's vocational education market and are very pleased with our profitable results," said Ms. Amanda Zhang, Vice President of The Hartcourt Companies, Inc."Hartcourt's management believes the vocational education market in China has great potential and plans to capitalize on this opportunity to develop the business. In anticipation of Hartcourt's pending transaction with Sino-Canada Investment Group, management focused on reducing non-essential expenses in itsexisting businesses in the second quarter. Second Quarter 2009 Results Total revenues for the second quarter of 2009 decreased 22.5% to $498,909 from $643,996 in the second quarter of 2008. The Company believes this was primarily the result of recovery of the job market as less people turned to vocational education. In the second quarter of 2008, at the heights of the global financial crisis, many people had lost their jobs and even students could not find jobs, and many of them chose to take vocational education. Gross profit in the second quarter of 2009 was $378,992 and gross margin was 76.0%. Operating expenses in the second quarter of 2009 were $170,911, down 42.8% from 298,741 in the second quarter of 2008. During operating expense, general and administrative expenses were $57,763 compared to $293,246 for the same period in 2008, a decrease of $ 235,483 or 80.30%. The decrease of expenses was primarily due to the improvement of working efficiency and the decrease of unnecessary expenses.
